                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 1 of 11



                1    COOLEY LLP
                     MICHAEL A. ATTANASIO (151529)
                2    (mattanasio@cooley.com)
                     JON F. CIESLAK (268951)
                3    (jcieslak@cooley.com)
                     4401 Eastgate Mall
                4    San Diego, CA 92121-1909
                     Telephone: (858) 550-6000
                5    Facsimile: (858) 550-6420
                     BEATRIZ MEJIA (190948)
                6    (mejiab@cooley.com)
                     MAX SLADEK DE LA CAL (324961)
                7    (msladekdelacal@cooley.com)
                     101 California Street, 5th Floor
                8    San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
                9    Facsimile: (415) 693-2222
           10        Attorneys for Defendants
                     SEAVIEW INSURANCE COMPANY
           11        and TWO JINN, INC.
           12
                                             UNITED STATES DISTRICT COURT
           13
                                           NORTHERN DISTRICT OF CALIFORNIA
           14

           15                                    SAN FRANCISCO DIVISION

           16

           17         IN RE CALIFORNIA BAIL BOND             Master Docket No. 19-cv-00717-JST
           18         ANTITRUST LITIGATION                   DEFENDANTS’ JOINT OPPOSITION TO
           19                                                PLAINTIFFS’ JOINT MOTION FOR
                                                             APPOINTMENT OF INTERIM CLASS COUNSEL
           20         THIS DOCUMENT RELATES TO:
           21         ALL ACTIONS
           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                          Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 2 of 11



                1            Plaintiffs jointly have filed a motion to appoint Lieff, Cabraser, Heimann & Bernstein LLP as

                2    Interim Lead Class Counsel, and Public Counsel, Towards Justice, Justice Catalyst Law, the National

                3    Consumer Law Center, Hammond Law P.C., and Goldstein Borgen Dardarian & Ho as members of

                4    an Executive Committee of Interim Class Counsel. (ECF 30.) Defendants respectfully submit that

                5    there is no showing of the requisite need for this relief at this time.

                6            An appointment under Rule 23(g)(3) is designed to alleviate discord and confusion when

                7    numerous similar class actions are pending, or when there is a need to appoint lead counsel among a

                8    large number of attorneys competing to represent the plaintiffs. Here, there is only one pending action,

                9    as the Crain and Breaux cases have been consolidated (ECF 29), and one set of counsel. There is no

           10        discord or competing counsel. See Imran v. Vital Pharm., Inc., No. 18-CV-05758-JST, 2019 WL

           11        1509180, at *10 (N.D. Cal. Apr. 5, 2019) (“The Court concludes that approval of this proposal [to

           12        appoint interim class counsel] is premature.”) (Tigar, J.).

           13                Rule 23(g)(3) provides: “The court may designate interim counsel to act on behalf of the

           14        putative class before determining whether to certify the action as a class action.” (Emphasis added).

           15        The rule “authorizes the court to designate interim counsel . . . if necessary to protect the interests of

           16        the putative class.” Fed. R. Civ. P. 23(g) Advisory Committee’s Notes, 2003 amend (emphasis added).

           17        The Notes further observe: “Ordinarily, [pre-certification] work is done by the lawyer who filed the

           18        action,” but “[i]n some cases, however, there may be rivalry or uncertainty that makes formal

           19        designation of interim counsel appropriate.” Id. (emphasis added). Courts in this District thus have

           20        regularly rejected requests to appoint interim class counsel under similar circumstances. See, e.g.,

           21        Imran, 2019 WL 1509180, at *10; Letizia v. Facebook Inc., No. 16-CV-06232-TEH, 2017 WL

           22        1477158, at *3 (N.D. Cal. Apr. 25, 2017); In re Seagate Tech. LLC Litig., No. 16-CV-00523-RMW,

           23        2016 WL 3401989, at *3-4 (N.D. Cal. June 21, 2016); In re Nest Labs Litig., No. 3:14-cv-01363-BLF,

           24        2014 U.S. Dist. LEXIS 115596, at *5 (N.D. Cal. June 24, 2014).

           25                Plaintiffs identify no actual or potential conflict or rivalry among the firms seeking

           26        appointment, nor any other threat to the putative class that the appointment of interim counsel would

           27        protect. Counsel in Crain and Breaux are already unified, and they shortly will be jointly filing a

           28        consolidated complaint. Like all attorneys for would-be class representatives, Plaintiffs’ counsel can
  COOLEY LLP                                                                              DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                        2.                    APPT. OF INTERIM CLASS COUNSEL
                                                                                                          NO. 19-CV-00717-JST
                          Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 3 of 11



                1    still conduct discovery, file motions, seek class certification, and perform all other litigation tasks

                2    without being designated “interim class counsel.” Thus, it is not clear what purpose such an

                3    appointment would serve “other than merely to maintain the status quo.” In re Nest Labs Litig., 2014

                4    U.S. Dist. LEXIS 115596, at *5. 1 The Motion therefore should be denied at this time.

                5

                6
                     Dated: May 15, 2019                           COOLEY LLP
                7                                                  MICHAEL A. ATTANASIO (151529)
                                                                   JON F. CIESLAK (268951)
                8                                                  BEATRIZ MEJIA (190948)
                                                                   MAX SLADEK DE LA CAL (324961)
                9

           10                                                      s/ Beatriz Mejia
                                                                   Beatriz Mejia (190948)
           11
                                                                   Attorneys for Defendants Seaview Insurance
           12                                                      Company and Two Jinn, Inc.

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
                     1
                      Defendants expressly reserve their right to challenge the adequacy of any counsel that seeks
           28        appointment as class counsel under Rule 23(g) in conjunction with a class certification motion.
  COOLEY LLP                                                                           DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      3.                   APPT. OF INTERIM CLASS COUNSEL
                                                                                                       NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 4 of 11



                1    Dated: May 15, 2019                   By: /s/ Julie A. Gryce
                2
                                                           Julie A. Gryce (319530)
                3                                          DLA Piper LLP (US)
                                                           401 B Street, Suite 1700
                4                                          San Diego, CA 92101-4297
                                                           Telephone: (619) 699-2700
                5                                          Facsimile: (619) 699-2701
                6                                          julie.gryce@dlapiper.com

                7                                          Michael P. Murphy (pro hac vice)
                                                           DLA PIPER LLP (US)
                8                                          1251 AVENUE OF THE AMERICAS
                                                           27TH FLOOR
                9
                                                           NEW YORK, NY 10020-1104
           10                                              Telephone: (212) 335-4500
                                                           Facsimile: (212) 335-4501
           11                                              michael.murphy@dlapiper.com

           12
                                                           John Hamill (pro hac vice)
           13
                                                           DLA Piper LLP (US)
           14                                              444 West Lake Street, Suite 900
                                                           Chicago. IL 60606-0089
           15                                              Telephone: (312) 368-4000
                                                           Facsimile: (312) 236-7516
           16                                              john.hamill@dlapiper.com
           17
                                                           Attorneys for Defendants Danielson National
           18                                              Insurance Company and National American
                                                           Insurance Company of California
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                              DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                          4.                  APPT. OF INTERIM CLASS COUNSEL
                                                                                          NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 5 of 11



                1    Dated: May 15, 2019                   By: /s/ Blake Zollar
                2
                                                           Drew Koning (263082)
                3                                          Blake Zollar (268913)
                                                           Shaun Paisley (244377)
                4                                          KONING ZOLLAR LLP
                                                           2210 Encinitas Blvd., Suite S
                5                                          Encinitas, CA 92024
                6                                          Telephone: (858) 252-3234
                                                           Facsimile: (858) 252-3238
                7                                          drew@kzllp.com
                                                           blake@kzllp.com
                8                                          shaun@kzllp.com
                9
                                                           Attorneys for Defendant All-Pro Bail Bonds, Inc.
           10

           11

           12        Dated: May 15, 2019                   By: /s/ Joshua D. Lichtman
           13
                                                           Gerard G. Pecht (pro hac vice to be filed)
           14                                              NORTON ROSE FULBRIGHT US LLP
                                                           1301 McKinney, Suite 5100
           15                                              Houston, Texas 77010
                                                           Telephone: (713) 651-5151
           16                                              Facsimile: (713) 651-5246
           17                                              gerard.pecht@nortonrosefulbright.com

           18                                              Joshua D. Lichtman (SBN 176143)
                                                           NORTON ROSE FULBRIGHT US LLP
           19                                              555 South Flower Street, Forty-First Floor
                                                           Los Angeles, California 90071
           20                                              Telephone: (213) 892-9200
           21                                              Facsimile: (213) 892-9494
                                                           joshua.lichtman@nortonrosefulbright.com
           22
                                                           Attorneys for Defendant American Contractors
           23                                              Indemnity Company
           24

           25

           26

           27

           28
  COOLEY LLP                                                              DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                          5.                  APPT. OF INTERIM CLASS COUNSEL
                                                                                          NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 6 of 11



                1    Dated: May 15, 2019                   By: /s/ Anne K. Edwards
                2
                                                           Anne K. Edwards (110424)
                3                                          SMITH, GAMBRELL & RUSSELL, LLP
                                                           444 South Flower Street, Suite 1700
                4                                          Los Angeles, CA 90071
                                                           Telephone: (213) 358-7210
                5                                          Facsimile: (213) 358-7310
                6                                          aedwards@sgrlaw.com

                7                                          Attorneys for Defendant Williamsburg National
                                                           Insurance Company
                8

                9
                     Dated: May 15, 2019                   By: /s/ Nicole S. Healy
           10

           11                                              Todd A. Roberts
                                                           Nicole S. Healy
           12                                              Edwin B. Barnes
                                                           ROPERS, MAJESKI, KOHN & BENTLEY
           13
                                                           Attorneys for Defendants American Bail Coalition,
           14
                                                           Inc. and William B. Carmichael
           15

           16        Dated: May 15, 2019                   By: /s/ David F. Hauge
           17
                                                           David F. Hauge (128294)
           18                                              Todd H. Stitt (179694)
                                                           Vincent S. Loh (238410)
           19                                              MICHELMAN & ROBINSON, LLP
           20                                              Attorneys for Defendants United States Fire
           21                                              Insurance Company, The North River Insurance
                                                           Company, Crum & Forster Indemnity
           22                                              Company, and Seneca Insurance Company

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                              DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                          6.                  APPT. OF INTERIM CLASS COUNSEL
                                                                                          NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 7 of 11



                1    Dated: May 15, 2019                   By: /s/ Casey A. Hatton
                2
                                                           Casey A. Hatton (SBN 246081)
                3                                          HINSHAW & CULBERTSON LLP
                                                           One California Street, 18th Floor
                4                                          San Francisco, CA 94111
                                                           Telephone: 415.362.6000
                5                                          Facsimile: 451.834.9070
                6                                          chatton@hinshawlaw.com

                7                                          Christie A. Moore (pro hac pending)
                                                           W. Scott Croft (pro hac pending)
                8                                          BINGHAM GREENEBAUM DOLL LLP
                                                           101 S. Fifth Street
                9
                                                           3500 PNC Tower
           10                                              Louisville, KY 40202
                                                           Telephone: 502.587.3758
           11                                              Facsimile: 502.540.2276
                                                           cmoore@bgdlegal.com
           12                                              wcroft@bgdlegal.com
           13
                                                           Attorneys for Bond Safeguard Insurance
           14                                              Company and Lexon Insurance Company

           15

           16
                     Dated: May 15, 2019                   By: /s/ Travis Wall
           17
                                                           Travis Wall (191662)
           18
                                                           Spencer Kook (205304)
           19                                              HINSHAW & CULBERTSON LLP

           20                                              Attorneys for Defendant Philadelphia
                                                           Reinsurance Corporation
           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                              DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                          7.                  APPT. OF INTERIM CLASS COUNSEL
                                                                                          NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 8 of 11



                1    Dated: May 15, 2019                   By: /s/ Gregory S. Day
                2
                                                           Gregory S. Day
                3                                          LAW OFFICES OF GREGORY S. DAY
                                                           120 Birmingham Drive, Suite 200
                4                                          Cardiff, CA 92007
                                                           Telephone: (760) 436-2827
                5                                          attygsd@gmail.com
                6
                                                           Attorneys for Defendants California Bail Agents
                7                                          Association, Universal Fire & Insurance
                                                           Company, Sun Surety Insurance Company
                8

                9

           10        Dated: May 15, 2019                   By: /s/ Timothy P. Irving
           11
                                                           Timothy P. Irving (108413)
           12                                              TYSON & MENDES LLP
                                                           5661 La Jolla Boulevard
           13                                              San Diego, CA 92037
                                                           Telephone: (858) 459-4400
           14
                                                           Facsimile: (858) 459-3864
           15                                              tirving@tysonmendes.com

           16                                              Attorneys for Defendant Aegis Security
                                                           Insurance Company
           17

           18
                     Dated: May 15, 2019                   By: /s/ Regina J. McClendon
           19

           20                                              Regina J. McClendon
                                                           LOCKE LORD LLP
           21
                                                           Attorneys for Defendant Safety First Insurance
           22                                              Company
           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                              DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                          8.                  APPT. OF INTERIM CLASS COUNSEL
                                                                                          NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 9 of 11



                1    Dated: May 15, 2019                   By: /s/ Howard Holderness
                2
                                                           John A. Sebastinelli (127859)
                3                                          Howard Holderness (169814)
                                                           GREENBERG TRAURIG, LLP
                4
                                                           Attorneys for Defendants American Surety
                5                                          Company and Indiana Lumbermens Mutual
                6                                          Insurance Company

                7
                     Dated: May 15, 2019                   By: /s/ Gary A. Nye
                8

                9                                          Gary A. Nye (126104)
                                                           ROXBOROUGH, POMERANCE, NYE & ADREANI,
           10                                              LLP
           11                                              Attorneys for Defendants Allegheny Casualty
           12                                              Company, Associated Bond and Insurance
                                                           Agency, Inc., Bankers Insurance Company,
           13                                              Harco National Insurance Company,
                                                           International Fidelity Insurance Company,
           14                                              Lexington National Insurance Corporation, and
                                                           Jerry Watson
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                              DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                          9.                  APPT. OF INTERIM CLASS COUNSEL
                                                                                          NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 10 of 11



                1    Dated: May 15, 2019                    By: /s/ Shannon W. Bangle
                2
                                                            Michael D. Singletary (pro hac vice)
                3                                           Shannon W. Bangle (pro hac vice)
                                                            Brian C. Potter (pro hac vice)
                4                                           BANGLE & POTTER, PLLC
                                                            604 W. 13th Street
                5                                           Austin, TX 78701
                6                                           Telephone: (512) 270-4844
                                                            Facsimile: (512) 270-4845
                7                                           Michael@banglepotter.com
                                                            Shannon@banglepotter.com
                8                                           Brian@banglepotter.com
                9
                                                            James Mills (203783)
           10                                               LAW OFFICE OF JAMES MILLS
                                                            1300 Clay Street, Suite 600
           11                                               Oakland, CA 94612-1427
                                                            Telephone: (510) 521-8748
           12                                               Facsimile: (510) 277-1413
                                                            james@jamesmillslaw.com
           13

           14                                               Attorneys for Defendant Financial Casualty &
                                                            Surety, Inc.
           15

           16

           17        Dated: May 15, 2019                    By: /s/ Erik K. Swanholt
           18
                                                            Erik K. Swanholt
           19                                               FOLEY & LARDNER
                                                            555 South Flower St., 33rd Floor
           20                                               Los Angeles, CA 90071
                                                            Telephone: (213) 972-4500
           21                                               Facsimile: (213) 486-0065
           22
                                                            Attorneys for Defendants Continental Heritage
           23                                               Insurance Company

           24

           25

           26

           27

           28
  COOLEY LLP                                                               DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                          10.                  APPT. OF INTERIM CLASS COUNSEL
                                                                                           NO. 19-CV-00717-JST
                         Case 3:19-cv-00717-JST Document 40 Filed 05/15/19 Page 11 of 11



                1    Dated: May 15, 2019                               By: /s/ John M. Rorabaugh
                2
                                                                       John M. Rorabaugh (178366)
                3
                                                                       Attorney for Defendant Golden State Bail
                4                                                      Association
                5

                6    Dated: May 15, 2019                               By: /s/ Paul J. Riehle

                7                                                      Paul J. Riehle (115199)
                                                                       DRINKER BIDDLE & REATH LLP
                8                                                      4 Embarcadero Center, 27th Floor
                                                                       San Francisco, California 94111
                9                                                      Telephone: (415) 551-7521
                                                                       Facsimile: (415) 551- 7510
           10                                                          paul.riehle@dbr.com
           11                                                          Attorneys for Defendant Accredited Surety and
                                                                       Casualty Company, Inc.
           12

           13

           14
                                              ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
           15
                            Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that the concurrence in
           16
                     the filing of this document has been obtained from all the signatories.
           17
                            Executed on May 15, 2019, at San Francisco, California.
           18

           19

           20
                                                                    /s/ Beatriz Mejia
           21                                                       Beatriz Mejia
           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                            DEFENDANTS’ OPP’N TO PLS.’ MOT. FOR
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                     11.                    APPT. OF INTERIM CLASS COUNSEL
                                                                                                        NO. 19-CV-00717-JST
